Citation Nr: 0935006	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  04-24 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of left knee injury, with instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to October 
1985, and had periods of active duty for training (ACDUTRA) 
and inactive duty training (INACDUTRA) in the United States 
Army Reserves from June 1990 to October 1995.

This appeal to the Board of Veterans' Appeals (Board) arose s 
from a June 2003 rating decision in which the RO, inter alia, 
granted service connection, and assigned an initial rating of 
10 percent for residuals of a left knee injury with 
instability; this award was ultimately assigned an effective 
date of November 23, 2001.  In July 2003, the Veteran filed a 
notice of disagreement (NOD) with the initial rating assigned 
for his left knee disability.  A statement of the case (SOC) 
was issued in July 2004, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in August 2004.  In August 2005, October 2006, and 
April 2007, the RO issued supplemental SOCs (SSOCs) 
reflecting the continued denial of a higher initial rating.

In September 2007, the Veteran presented testimony during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  

Because the appeal arises from the Veteran's disagreement 
with the initial rating assigned for left knee disability 
following the grant of service connection, the Board has 
characterized this matter in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities that are already service-
connected).  

In August 2008, the Board remanded this claim to the RO (via 
the Appeals Management Center (AMC) in Washington, DC).  
After accomplishing the requested actions, the AMC continued 
the denial of the claim (as reflected in a July 2009 SSOC), 
and returned this matter to the Board for further appellate 
consideration.  

As a final preliminary matter, the \ Board notes that, since 
the July 2009 SSOC, the Veteran submitted additional 
evidence, consisting of a print-out of hours of annual leave 
taken by him in June 2009.  While the RO has not seen this 
document, and the additional evidence was not accompanied by 
a signed waiver, the Board finds that a remand for initial RO 
consideration of this evidence is not necessary.  See 38 
C.F.R. § 20.1304 (2008).   In essence, this report documents 
the Veteran's previous statements concerning the impact of 
the disability on his employment.  Similar information was 
included in the April 2009 VA examination report, which was 
available to the AMC at the time the July 2009 SSOC was 
prepared.  Therefore, the Board concludes that there is no 
reasonable possibility that a remand for the purpose of 
having the RO consider this additional evidence would impact 
the outcome of the appeal.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  For the period from the November 23, 2001 e affective 
date of the grant of service connection through April 16, 
2003, the Veteran had mild lateral instability of the left 
knee, and range of left knee motion to 125 degrees, with no 
associated pain or other symptoms, and no X-ray evidence of 
arthritis.  

3.  Since April 17, 2003, the Vet4eran has had range of 
motion limited to no more than 7 degrees on extension and to 
90 degrees on flexion, with observed pain at the end points, 
but no clinical evidence of instability, and no X-ray 
evidence of arthritis.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of left knee injury, with instability, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5260, 
5261, 5257 (2001-2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) [or Id].  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a June 2002 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the then claim for 
service connection for left knee disability, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The June 2003 RO rating decision reflects the initial 
adjudication of the claim after issuance of the June 2002 
letter.  

Post rating, the July 2004 SOC set forth the applicable 
criteria for higher ratings for knee disability.  A March 
2006 letter provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  Moreover, 
an October 2008 letter provided more detailed information as 
to the kind of evidence the Veteran could submit.  After 
issuance of the above-described notice,  and opportunity for 
the Veteran to respond, the April 2007 and July 2009 
supplemental SOCs (SSOCs) reflect readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to this matter.  Pertinent medical evidence 
associated with the claims file consists of service treatment 
records, VA treatment records, and the reports of April 2003, 
March 2004, June 2006, and April 2009 VA examinations.  Also 
of record and considered in connection with the appeal is the 
transcript of the Veteran's September 2007 Board hearing, 
along with various written  statements provided  by the 
Veteran and by his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop 
the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

The initial 10 percent rating for the left knee has been 
assigned under DC 5257, pursuant to which other impairment of 
the knee, such as recurrent subluxation or lateral 
instability, is evaluated.  Under that code, 10, 20, and 30 
percent ratings are assignable for slight, moderate, and 
severe impairment, respectively.  38 C.F.R. § 4.71a.

The report of VA examination in April 2003 reflects the 
examiner's notation of mild lateral instability on 
mediolateral stress (although the drawer sign and Lachman's 
sign were negative).  Nevertheless, this finding was most 
likely the basis for the initial 10 percent rating under DC 
5257.  However, there are no subsequent clinical findings of 
any instability. 

The report of a March 2004 VA examination reflects no finding 
of lateral instability.  An April 2005 treatment report 
reveals the Veteran's complaint of left knee pain following a 
motor vehicle accident; however, the examiner noted no 
instability of the left knee.  A November 2005 note reflects 
no laxity of the left knee.  

The report of a June 2006 VA examination includes a notation  
that the left knee was stable when stressed in an anterior, 
posterior, valgus, and varus manner. An October 2006 
orthopedic attending note reflects a finding of no 
instability of the left knee, as well as normal alignment.  
January 2007 and April 2008 VA outpatient treatment notes 
also reveal findings of no instability.  

The report of an April 2009 VA examination includes findings 
that the left knee is stable when stressed in an anterior 
posterior, valgus, and varus manner.  Moreover, the examiner 
could discern no ligament laxity of the anterior and 
posterior cruciate ligaments or of the medial or lateral 
Collateral ligaments.  The examiner noted that the Veteran 
does feel a sensation of movement in the knee, at times, 
which has lead to momentary locking and occasional giving way 
of the knee.  However, he concluded that this does not seem 
to be a true left knee dislocation, but more likely a 
pinching or pain caused by the frayed degenerative medial and 
lateral meniscus.  The examiner concluded that there was, in 
fact, no lateral instability or subluxation of the left knee. 

Based on the objective findings, the Board concludes that 
there is no basis for assignment of an initial rating higher 
than 10 percent under DC 5257.  The Board notes that, 
although the Veteran has reported that his knees give out 
(addressed in more detail below), his own lay assertions are 
not considered more probative than the objective medical 
findings noted above.  As indicated, there have been no 
objective medical findings of any subluxation or instability 
since April 2003, and the VA examiner .expressly found that 
the Veteran did not have any such symptoms; rather, the 
primary symptomatology found on examination has been joint 
pain, weakness, and resulting loss of range of motion.  As 
the symptoms contemplated in DC 5257 (subluxation and lateral 
instability) have not objectively been shown since the April 
2003 examination, clearly, then, the record does not support 
assignment of a rating greater than the assigned 10 percent 
under DC 5257. 

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case." See Butts v. Brown, 5 Vet. App. 532, 538 
(1993). One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, given the predominant findings of joint pain, 
weakness, and resulting loss of range of motion, the Board 
has (as the RO has done), alternatively considered whether a 
higher rating is assignable on the basis of limitation of 
motion of the left knee.  

Standard knee range of motion is from 0 degrees (on 
extension) to 140 degrees (on flexion).  See 38 C.F.R. 
§ 4.71, Plate II.  

DC 5260 authorizes a 10 percent rating for limited flexion of 
the leg to 45 degrees.  A 20 percent rating is authorized for 
limited flexion to 30 degrees.  A 30 percent rating is 
authorized for limited flexion to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.  

Under DC 5261, a 10 percent rating requires extension limited 
to 10 degrees.  A 20 percent rating requires extension 
limited to 15 degrees.  A 30 percent rating requires 
extension limited to 20 degrees.  A 40 percent rating 
requires extension limited to 30 degrees.  A 50 percent 
rating requires extension limited to 45 degrees.  See 
38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has  held that separate ratings under 
38 C.F.R. § 4.71a, DC 5260 (for limitation of flexion of the 
leg) and DC 5261 (for limitation of extension of the leg) may 
be assigned for disability of the same joint.  See VAOPGCPREC 
9-2004; 69 Fed. Reg. 59,990 (2008)

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

The report of VA examination in April 2003 reveals motion 
measured from 0 to 125 degrees, with no associated pain.  
Strength was within normal limits.  During flare-ups, the 
examiner estimated an additional 10 to 15 degree loss of 
flexion, but no impaired endurance or weakened movement.

The report of VA examination in March 2004 reveals flexion 
measured to 120 degrees and 140 degrees, with pain noted, but 
with no description of the point of onset.  There was no 
fatigability, incoordination, or weakness. 

The report of June 2006 VA examination reflects that range of 
motion of the left knee was from 0 to 140 degrees, without 
observed manifestation of pain or  additional limitation 
after repetitive motion.  The examiner could not describe any 
additional limitation of motion during flare-ups without 
speculating. An October 2006 report reveals that  measured 
range of motion was from 0 to 130 degrees, with good 
strength.  

The report of a January 2007 VA orthopedic screening reveals 
that measured range of motion was from 0 to 120 degrees

The April 2009 examination report reflects that  measured 
range of  motion was from 7 degrees to 90 degrees.  The 
examiner noted that pain was evidenced at the end of flexion 
at 90 degrees and at the end of extension at 7 degrees.  The 
examiner opined that the Veteran's current functional range 
of motion of his left knee was felt to be 0 to 90 degrees. 

.Collectively, the above-cited medical evidence  reflects 
that the Veteran's range of motion has been limited to no 
more than to 7 degrees on extension -even though the normal 
extension (to 0 degrees) has predominately been shown, and to 
no less than 90 degrees on flexion.  Given the measured range 
of pain-free motion, these findings do not  meet the 
requirements for even the minimum compensable rating  under 
DC 5260 or 5261.  

However, as indicated, the Veteran's range of left knee 
motion has been limited by pain, and the June 2006 examiner 
noted that there is increased pain, and occasional episodes 
of buckling associated with walking, standing, and weight 
bearing.  The Board observes that, given the Veteran's 
painful-albeit, noncompensable-left knee motion, and other 
symptoms, increased with changes in activity, the initial 10 
percent rating assigned appears to be consistent with DeLuca, 
38 C.F.R. §§ 4,40, and 4.45, as well as 4.59 (recognizing the 
intention of the rating schedule to recognize actually 
painful, unstable, or misaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.).  However, the medical evidence 
reflects that no higher rating is assignable, even when 
functional loss due to pain, weakness and other factors is 
considered. 

The June 2006 examiner noted that there was no additional 
motion lost after repetitive movements.  Moreover, while the 
April  2009 examiner  included more findings pertinent to 
functional loss due to pain and other factors, these findings 
do not support assignment of more than a 10 percent rating.  
On examination, the Veteran report  that walking, standing, 
stair-walking, kneeling, and squatting all increase the 
Veteran's pain, and the more he does these activities, the 
worse it gets.  Walking about a half a block increases his 
pain.  The Veteran also experienced mild chronic weakness of 
the left quadriceps muscle due to his left knee disability.  
He reported two episodes of buckling of the left knee, 
occurring in 2008, which resulted in him falling.  Concerning 
the affect of the left knee on his usual occupation, the 
Veteran reported that he is slower moving from one work 
station to another.  However, the examiner noted that he 
works through the pain and works in a sitting down position 
as much as possible.  When he is sitting at his desk he needs 
to reposition the knee every hour for about five minutes.  
The past year, he estimates he has missed three weeks of work 
due to his left knee pain.  As noted in the introduction, the 
Veteran submitted a print-out of annual leave taken in June 
2009, reflecting that he took annual leave in lieu of FMLA 
leave on June 15th  and 16th.  The Veteran informed the 
examiner that, when he has markedly increased pain, he cannot 
do his walking requirements at his job, and stays home.  
Concerning the affect of the knee on his usual activities, he 
no longer runs or plays baseball, football, or basketball.  
He does no weight training with the knees.  At home, he 
avoids doing ladder work and lawn maintenance work, as well 
as activities that require prolonged standing or knee 
bending.

The Board notes that the April 2009 examination report 
reveals that the measured range of pain-free motion was still 
noncompensable.  Moreover, the examiner reported that the 
Veteran's knee brace has recently reduced the incidents of 
buckling and giving way.  After repetitive motions completed 
against resistance on multiple occasions during the 
examination, there was no incoordination or additional 
weakened movement (other than the constant mild weakness of 
the left quadriceps muscle), or excess fatigability noted.  
As such, the Veteran's pain and other factors associated with 
the left knee is not shown to be so disabling as to warrant a 
rating greater than 10 percent on the basis of limited 
motion.

The Board further notes that the record presents no other 
basis for assignment of any higher rating(s) for left knee 
disability.  While the  VA General Counsel has held that a 
claimant who has arthritis (resulting in limited or painful 
motion) and instability of a knee may be rated separately 
under DCs 5003 and 5257 (see  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998)), here, there has been no X-ray evidence f arthritis, 
and, as indicated, no clinical finding of instability since 
2003.  While a December 2006 MRI revealed ossification at the 
anterior tubercle of the tibia, this was interpreted as old 
Osgood-Schlatter disease rather than a true arthritic 
process.  Moreover, there is no period during which a 
compensable rating is supported on the basis of both 
limitation of motion and instability.  

The Board further notes that no other DC provides a basis for 
assignment of a higher rating.  While musculoskeletal 
disabilities of the knee and leg are rated under 38 C.F.R. 
§ 4.71a, DCs 5256 to 5263; most of this DCs are simply not 
applicable to the Veteran's service-connected left knee.  It 
is neither contended nor shown that the Veteran's service-
connected knee disability involves ankylosis, dislocated 
semilunar cartilage, symptomatic removal of semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum.  As such, DCs 5256, 5258, 5259, 5262, or 5263, 
respectively, are simply not applicable in evaluating the 
Veteran's disability.  See 38 C.F.R. § 4.71a.  Further, the 
left knee injury residuals are not shown to involve any 
manifestion(s)  would warrant evaluating the disability under 
any other provision of VA's rating schedule.

Finally, the Board finds that there is no showing that, at 
any point pertinent to the claim on appeal, the disability 
under consideration has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b) (cited in the July 2004 SOC).  In this regard, the 
Board notes that the disability has not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in any assigned rating), to result in 
repeated hospitalizations, to otherwise render inadequate 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for staged 
rating of the residuals of left knee injury,  pursuant to 
Fenderson, and the claim for a higher initial rating  must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).


ORDER

An initial rating in excess of 10 percent for residuals of 
left knee injury is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


